          Case 1:20-cv-01368-CM Document 4 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,

                               Plaintiff,

                        -against-

NEW YORK POLICE DEPARTMENT, 41ST
PRECINCT; OFFICER WHITE; OFFICER JANE DOE;
OFFICER JOHN DOE; OFFICER JOHNSON;
CRIMINAL COURT OF THE CITY OF NEW YORK
BRONX COUNTY; SUPREME COURT OF THE
STATE OF NEW YORK; BRONX HALL OF JUSTICE;                          20-CV-1368 (CM)
STATE OF NEW YORK; NYPD 47TH PRECINCT
INTERNAL AFFAIRS DIVISION; NEW YORK STATE                         CIVIL JUDGMENT
INSPECTOR GENERALS OFFICE; ISHONDA
DARSWELL; ALLISON RIESEL, ADA CIVIL
COMPLAINT REVIEW BOARD; BRONX DISTRICT
ATTORNY OFFICE; BRONX COUNTY BAR
ASSOCIATION; SCOTT M. STRINGER, NEW YORK
CIVIL COMPTROLLER; INVESTIGATOR KENNETH
MELTON; CHARLES OSTELLO, NEW YORK CITY
COMPTROLLER; BRONX COUNTY CENTRAL
BOOKING,

                               Defendants.

       Pursuant to the order issued August 13, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the July 10, 2020 order in

Johnson v. O’Hagan Wolfe, ECF 1:19-CV-7337, 8 (S.D.N.Y. July 10, 2020), the complaint is

dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.
            Case 1:20-cv-01368-CM Document 4 Filed 08/13/20 Page 2 of 2




         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    August 13, 2020
          New York, New York

                                                       COLLEEN McMAHON
                                                   Chief United States District Judge




                                             2
